DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
	Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter 2019 PEG.
	Step 1. In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is noted that the method, non-transitory machine readable medium and computing device of claims 1-20 are directed to one of the eligible categories of subject matter and therefore satisfy Step 1.
Step 2A. In accordance with Step 2A, prong one of the 2019 PEG: 
In claims 1-20, the limitations directed to additional elements include: non-transitory machine readable medium, machine, NVRAM, computing device, memory, and processor.
In exemplary claim 1, limitations reciting the abstract idea are as follows:
(as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the user thinking about a command to reserve storage that goes from a node to a driver. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment); 
translating, by the driver, the reserve command formatted according to a storage protocol into a lease acquire command formatted according to an object store protocol and targeting an object stored within an object store and corresponding to the storage structure, wherein a lease identifier derived from a node identifier of the node is inserted into the lease acquire command (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the user thinking of translating the received command to another command formatted differently and referring to an object wherein an ID based on an ID of the node is in the translated command. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment); and 
routing the lease acquire command to the object store for obtaining a lease on the object for granting the node exclusive write access to the object (as drafted, this limitation is a process Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas set forth in the 2019 PEG. Accordingly, the claim recites an abstract idea.
With respect to Step 2A prong two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to a non-transitory machine readable medium, machine, NVRAM, computing device, memory, and processor. However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
	Furthermore, although these elements have been fully considered, they are directed to the use of generic computing elements (paragraphs 21-24 and 101-108 of the published instant specification make it clear 2019 PEG) and is tantamount to simply saying "apply it" using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea.
	Since the analysis of Step 2A prong one and prong two results in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must   be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
	Step 2B. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitations are directed to a non-transitory machine readable medium, machine, NVRAM, computing device, memory, and processor, at a very high level of generality and without imposing meaningful limitations on the scope of the claim. In addition, paragraphs 21-24 and 101-108 of the published instant specification describe generic off-the-shelf computer-based elements for implementing the claimed invention, which does not amount to significantly more than the abstract idea and is not enough to transform an abstract idea into eligible subject matter. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") (citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element".)
	The additional elements are broadly applied to the abstract idea at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to  apply the abstract idea of intermediated settlement on a generic computer,") as explained in MPEP § 2106.05(f)) and they operate in a well-understood, routine, and conventional manner. 

MPEP § 2106.05 (d)(II) sets forth the following:

The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g. at a high level of generality) as insignificant extra-solution activity.
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec...; TLI Communications LLC v. AV Auto. LLC...; OIP Techs., Inc., v. Amazon.com, Inc... ; buySAFE, Inc. v. Google, Inc...;
Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life...;
Electronic recordkeeping, Alice Corp...; Ultramercial... ;
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc...;
Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank...; and
A web browser's back and forward button functionality, Internet Patent Corp. v. Active Network, Inc...
	
Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).
	In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
	The dependent claims have been fully considered as well, however, similar to the findings for claims above, these claims are similarly directed to the “Mental Processes” grouping of abstract ideas set forth in the 2019 PEG, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does 


Claim Rejections - 35 USC§ 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 3, 4, 8, 9, 10, 11, 14, 15, 17, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Litke et al. US 2017/0249082, hereinafter Litke in view of RFC-2205 https://datatracker.ietf.org/doc/html/rfc2205 (RSVP September 1997) and further in view of Harris US 20030200398, hereinafter Harris.

As per claim 1, A method comprising: (Litke discloses a method of using locking protocol to request (i.e., “a reserve command”) a least that grants the host an exclusive access to the storage volume) receiving, from a node by a driver, a reserve command to reserve a storage structure; translating, by the driver, the reserve command formatted according to a storage protocol 
(Litke [0029] “This locking protocol is used to request a lease that grants the host system 130 an exclusive access to the storage volumes 202, 204 to prevent other hosts from accessing the volume while the lease is active.”)

(Furthermore, Litke discloses a method of utilizing locking protocol to request a lease on storage volume to acquire a lease (i.e., “a lease acquire command”) on the storage domain) into a lease acquire command formatted according to an object store protocol and targeting an object stored within an object store and corresponding to the storage structure, 

(Litke [0034] “In operation, the second host like host system 140 attempts to acquire a lease on the storage domain associated with a volume, such as storage volume two 204. For example, the host system 130 may utilize the locking protocol to request a lease on storage volume two 204.”)

With respect to claim 1, Litke does not explicitly discloses embedding lease identifier inserting into lease acquire command

a node identifier of the node is inserted into the lease acquire command; 

However, RFC-2205 discloses a method of creating a session call message (e.g., lease acquire session) including “DestAddress” together with “ProtocolID” (i.e., “a lease identifier derived from a node identifier of the node”) to perform operation such as lease acquire/register and etc.

(RSVP-2205 interface discloses a session call (i.e., “lease acquire command”) including “DestAddress” (i.e., “a node identifier of the node is inserted”)


    PNG
    media_image1.png
    551
    826
    media_image1.png
    Greyscale


Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art 

(Moreover, Litke does not explicitly discloses) and routing the lease acquire command to the object store for obtaining a lease on the object for granting the node exclusive write access to the object.  

However, Harris discloses that if write permissions are grant to a shared resources they are exclusive so no other threads may have access to the shared structure 
(Harris [0098] lines 12-18: “When write permissions are granted, they are exclusive so no other threads on either controller will have access. The lock request calls are actually macro calls, used to set up information for DMA and lock activity. Pointers cannot be used to specify the shared structure to use, the actual shared structure variable must be passed in”) 

Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of Harris into the combined system of for the advantageous purpose of providing having a process/thread exclusive access to a target resource without getting disturbed by any other thread or process to complete a given task.

Litke because, they are analogous art as being directed to the same field of endeavor, the method of reserving shared resources in a network system.

As per claim 2,  The method of claim 1, comprising: (Litke does not explicitly discloses) transmitting a success message to the node for the reserve command based upon receiving a success message from the object store for the lease acquire command.  


    PNG
    media_image2.png
    701
    895
    media_image2.png
    Greyscale


	(RFC-2205, RSVP setup protocol is designed for an integrated services Internet discloses a method of formulating routing message for incoming/outgoing (i.e., “transmitting .. receiving..”) wherein a message body of response may indicate the request call was made “successful” if the establishment of new reservation (i.e., “for the ”) of channel corresponding to RHandle (i.e., resource handler) reserves resource as requested.
	(RFC-2209 [Page 9] “When a receiver originates a reservation request, it can also request a confirmation message to indicate that its request was (probably) installed in the network.  A successful reservation request propagates upstream along the multicast tree until it reaches a point where an existing reservation is equal or greater”

	RFC 2205 [Page 69] “If this call is successful, it establishes a new reservation channel corresponding to RHandle; otherwise, it returns an error code”)

	Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of RFC-2205 into the combined system of Litke for the advantageous purpose of providing a standard specification for designing the command/response message to maintain reliable communication among nodes in a distributed network system.

As per claim 3,  The method of claim 1, comprising: Litke does not explicitly discloses) transmitting a reservation conflict message to the node for the reserve command based upon receiving a lease identifier mismatch message from the object store for the lease acquire command.  

 (However, RFC-2205 discloses a step for including “policy data” object in the RSVP control command (i.e., “lease acquire command”) where RSVP credentials (i.e., “identifier mismatch”) of account number, limits, user(s) may be identified and determine if there is a a reservation conflict message”):
	RFC-2205 [Page 27] The input to policy control is referred to as "policy data", which RSVP carries in POLICY_DATA objects.  Policy data may include credentials identifying users or user classes, account numbers, limits, quotas, etc.  Like flowspecs, policy data is opaque to RSVP, which simply passes it to policy control when required.
	RFC-2205 [Page 108] An RSVP session defines one simplex unicast or multicast data flow for which reservations are required.  A session is identified by the destination address, transport-layer protocol, and an optional (generalized) destination port.)

	Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of RFC-2205 into the combined system of Litke for the advantageous purpose of providing a standard specification for designing the command/response message to maintain reliable communication among nodes in a distributed network system.

As per claim 4, The method of claim 1, comprising: transmitting a reservation conflict message to the node for the reserve command based upon (Litke does not explicitly discloses) receiving a lease already present message from the object store for the lease acquire command. 

(RFC-2205 discloses reserved bit indicates the status of reservation state (i.e., “a lease already present”) to identify if there is any conflicting reservation exist (See RFC-2205 [Page 92]:

    PNG
    media_image3.png
    183
    871
    media_image3.png
    Greyscale

	Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of RFC-2205 into the combined system of Litke for the advantageous purpose of providing a standard specification for designing the command/response message to maintain reliable communication among nodes in a distributed network system.

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Litke in view of RFC-2205 and further in view of Harris and Sukumaran et al., US 9,984,140 hereinafter Sukumaran.

As per claim 5, The method of claim 1, comprising: (Litke does not explicitly discloses) retrying a command, translated into the object store protocol, up until a timeout based upon receiving an error for the command.  

	(Sukumaran discloses a technique for timing out for a request which does not get any reply back after 1000 ms:
	Sukumaran col. 21, lines 60-64: “In some embodiments, by setting the requests from the clients to timeout at 1000 ms, they should be able to retry requests multiple times and allows for large spikes in the latencies of the APIs for the consistent data storage service”)

	Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the Sukumaran into the combined system of Litke for the advantageous purpose of providing a method of retrying when delivering message failed to the target system, improving system reliability.

Claims 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Litke in view of RFC-2205 and further in view of Harris and Chong, Fay JR., US 20030217241 hereinafter Chong.

As per claim 6, The method of claim 1, comprising: translating a release command, from the node to (Litke does not explicitly discloses) release a reservation on the storage structure, into a release object command formatted according to the object store protocol, wherein the release command is formatted according to the storage protocol.  

Chong discloses a method of lease acquire command enable the data to indicate “lease holder” (i.e., “a release command”) where lease release command enables the data user that is the owner of a lease to have exclusive access to the resources. 
(Chong [0035] “The lease_acquire command enables the data user to attempt to become the owner of a lease ("lease holder") which corresponds to a leasable memory block so that the data user can have exclusive use of the content in the corresponding leasable memory block of the memory 10. The lease_release command enables the data user that is the owner of a lease that has not expired to release ownership of the lease so that any other data user can attempt to become owner of the lease.”)

Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art Chong into the combined system of for the advantageous purpose of providing having a process/thread exclusive access to a target resource without getting disturbed by any other thread or process to complete a given task.

As per claim 7, The method of claim 1, comprising: translating a read reservation command, from the node to read a reservation on the storage structure, into a get object command formatted according to the object store protocol, wherein the (Litke does not explicitly discloses) read reservation command is formatted according to the storage protocol.  

(However, Chong discloses a step for executing “lease read command” to identify the status of corresponding leasable memory block.
Chong [0045] If the lease status 240 (FIG. 2) of a particular lease is a leased state 320 and the particular lease has not expired, the data user that has an identifier that matches the lease owner identifier 220 (FIG. 2) of the particular lease can perform a lease_read 343 command with the memory controller 50 (FIG. 1) to read the content of the corresponding leasable memory block, can perform a lease_write 343 command with the memory controller 50 (FIG. 1) to write the content to the corresponding leasable memory block, or can perform a lease_acquire 343 command with the memory controller 50 (FIG. 1) to extend/renew the lease expiration 230 (FIG. 2) of the particular lease.)

As per claim 8, The method of claim 7, comprising: transmitting a response to the read reservation command with the lease identifier of the node as a key based upon receiving a 
 
Claims 8 is analogous to claim 3 and is rejected under the same rationale as indicated above because key based identifier is analogous to DestAddress + Session ID.

As per claim 9, The method of claim 7, comprising: transmitting a response to the read reservation command with a partner lease identifier of a second node as a key based upon receiving a lease identifier mismatch message from the object store for the get object command.  

Claims 9 is analogous to claim 3 and is rejected under the same rationale as indicated above.

As per claim 10, The method of claim 7, comprising: transmitting a response to the read reservation command without any lease identifiers based upon receiving a lease not present message from the object store for the get object command.  

Claims 10 is analogous to claim 3 and is rejected under the same rationale as indicated above.

As per claim 11, A non-transitory machine readable medium comprising instructions for performing a method, which when executed by a machine, causes the machine to:  receive, from a node by a driver, a reserve command to reserve a storage structure; translate, by the driver, the reserve command formatted according to a storage protocol into a lease acquire command formatted according to an object store protocol and targeting an object stored within an object store 

Claims 11 is analogous to claim 1 and is rejected under the same rationale as indicated above.

Claims 12, 16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Litke in view of RFC-2205 and further in view of Harris and Nishanov, US 20030065782 hereinafter Nishanov.

As per claim 12, The non-transitory machine readable medium of claim 11, wherein the instructions cause the machine to: (Litke does not explicitly discloses) translate a preempt command, from the node to change a reservation on the storage structure to being reserved by the node, into a change command formatted according to the object store protocol, wherein the preempt command is formatted according to the storage protocol.  

However, Nishanov discloses a step for issuing the preempt command with a challenge key, a combination of the challenging node's ID indicating that the preempt command thus changes the reservation key from the ReserverID, OwnerID  to the challenging node's ID, OwnerID (i.e., “change a reservation on the storage structure to being reserved by the node”).
 (Nishanov [0056] “This is accomplished by issuing the preempt command with a challenge key, a combination of the challenging node's ID and the current owner's ID. The preempt command thus changes the reservation key from the ReserverID, OwnerID pair [R, O] to the challenging node's ID, OwnerID [MyID, O]. In the present example wherein the node 402.sub.1 having IDxx is still the owner, and the node 402.sub.2 is the challenger, the challenge key includes IDyy, IDxx. If the preempt command fails, as detected by step 516, then the key previously read (at step 504 or step 510) was removed from the reservation table, such as by another node's preempt that was successful. In such an event, another challenge is in progress or ownership has been asserted, and the arbitration fails via steps 516 and 526.”)

Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of Nishanov into the combined system of Litke for the advantageous purpose of providing a feature to modify existing reservation by issuing the preempt command which enhances the efficiency of workflow.
Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Litke in view of RFC-2205 and further in view of Harris, Sukumaran and Pfister et al. US 2002/0199113 hereinafter, Pfister.

As per claim 13, The non-transitory machine readable medium of claim 12, (Litke does not explicitly discloses) wherein the instructions cause the machine to: generate and issue the lease acquire command to the object store.  

Sukumaran discloses a step for replying (i.e., “generate and issue the lease acquire command”) a message to the requester if requested operation (i.e., “change command”)  is successfully performed without an error (i.e., “receiving a lease not present error from the object store for the change command”) 
Sukumaran, col.7 lines 52-61: “As illustrated in this example, the method may also include the primary master host sending the write request (e.g., as a log record specifying the write transaction indicated in the request) to a secondary (read-only) master host in an availability zone other than the one in which the primary master host resides for application to replicas in the other availability zone, as in 350, and the primary master host returning a response to the requestor (e.g., an indication of whether the requested write operation was successfully performed), as in 360.”)

based upon receiving a lease not present error from the object store for the change command

Furthermore, Pifster discloses a method of containing CRC which is used for error checking (i.e., “a lease not present error”) which is part of routing
(Pifster [0088] Message data 700 contains data segment 1 702, data segment 2 704, and data segment 3 706, which are similar to the data segments illustrated in FIG. 4. In this example, these data segments form a packet 708, which is placed into packet payload 710 within data packet 712. Additionally, data packet 712 contains CRC 714, which is used for error checking. Additionally, routing header 716 and transport 718 are present in data packet 712.)

	Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of Sukumaran and Pifster into the combined system of Litke for the advantageous purpose of providing a reliable and secure transaction to manage request/response command messages by including error handling steps.

As per claim 14, The non-transitory machine readable medium of claim 12, wherein the instructions cause the machine to: generate and issue a break lease command to the object store based upon receiving a lease identifier mismatch error from the object store for the change command.  

Claims 14 is analogous to claim 3 and is rejected under the same rationale as indicated above.

As per claim 15, The non-transitory machine readable medium of claim 14, wherein the instructions cause the machine to:  generate and issue the lease acquire command to the object store subsequent to issuing the break lease command.  

Claims 15 is analogous to claim 3 and is rejected under the same rationale as indicated above.

As per claim 16, The non-transitory machine readable medium of claim 11, wherein the instructions cause the machine to: (Litke does not explicitly discloses) translate a clear command, from the node to clear a reservation on the storage structure, into a break command formatted according to the object store protocol, wherein the clear command is formatted according to the storage protocol.  

Nishanov discloses a method of executing clear command which removes all entries of reservation from the reservation table (i.e., “clear a reservation on the storage structure”)
 (Nishanov [0042] One other operation includes a Clear command, which removes all entries from the key and reservation tables. As described below, because there should always be an owner in normal 

	Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of Nishanov into the combined system of Litke for the advantageous purpose of providing a feature for removing/resetting existing reservation entry improving system feature for operation.

As per claim 17, The non-transitory machine readable medium of claim 16, wherein the instructions cause the machine to: transmitting a success message to the node for the clear command based upon receiving a lease not present message from the object store for the break lease command.  

Claims 17 is analogous to claim 3 and is rejected under the same rationale as indicated above.

As per claim 18, The non-transitory machine readable medium of claim 11, wherein the node identifier comprises (Litke discloses) a non-voltage random access memory (NVRAM) identifier of the node.  

(Litke [0041] The computer system 500 includes a processing device 502, a main memory 504 (e.g., read-only memory (ROM), flash memory, dynamic random access memory (DRAM) (such as synchronous DRAM (SDRAM) or DRAM (RDRAM), etc.), a static memory 506 (e.g., flash memory, static random access memory (SRAM), etc.), and a data storage device 518, which communicate with each other via a bus 508)

As per claim 19, The non-transitory machine readable medium of claim 12, (Litke does not explicitly discloses) wherein the preempt command is issued by the node to takeover for a second node based upon the node detecting that the second node has failed. 

Nishanov discloses a method of step for letting challenger node (i.e., “takeover for a second node”) take the reservation if the first node (i.e., original owner) preempt command fails:
(Nishanov [0056] “In the present example wherein the node 402.sub.1 having IDxx is still the owner, and the node 402.sub.2 is the challenger, the challenge key includes IDyy, IDxx. If the preempt command fails, as detected by step 516, then the key previously read (at step 504 or step 510) was removed from the reservation table, such as by another node's preempt that was successful. In such an event, another challenge is in progress or ownership has been asserted, and the arbitration fails via steps 516 and 526.”  See also [FIG. 4C] and [FIG. 5])

	Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of Nishanov into the combined system of Litke for the advantageous purpose of providing a feature for replacing existing reservation entry which allows system effectively utilize resources and achieving improved system feature and operation.

As per claim 20, A computing device comprising: a memory comprising instructions; and a processor coupled to the memory, the processor configured to execute the instructions to cause the processor to: receive, from a node by a driver, a reserve command to reserve a storage structure;  translate, by the driver, the reserve command formatted according to a storage protocol into a lease acquire 

Claims 20 is analogous to claim 1 and is rejected under the same rationale as indicated above.


Pertinent Prior Art

The following are prior art references made of record but not currently relied upon:

APPARATUS AND METHOD FOR RESERVING SESSION RESOURCE IN IPV4/IPV6 COMBINATION NETWORK (Kim et al., US 2006/0259641) - A method and apparatus for reserving a session resource in an IPv4/IPv6 combination network system. It allows a node to simultaneously establish an end-to-end session and a tunnel session by notifying a starting node of the tunnel session in advance about whether a last node supports RSVP while assigning IPv4 address information to an IPv6 host according to DSTM upon reserving a resource according to an RSVP mechanism in a 4over6 dual stack transition mechanism (DSTM) environment.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONGSUH PARK whose telephone number is (408)918-7574.  The examiner can normally be reached on Monday - Friday 8:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/CHONGSUH PARK/     Examiner, Art Unit 2154       

/SYED H HASAN/     Primary Examiner, Art Unit 2154